THE   ATTORNEY          GENERAL
                      OF    TEXAS




Honorable Allen C. Wilson
County Attorney
Kendall County
Boerne, Texas,
Dear Sir:              Opinion No. Q-585
                       Re: In cases where a schodl district
                            employs the county tax assessor
                            and collector to assess and col-
                            lect its taxes, may the trustees
                            of such distrititInstrudt saia
                            assessor-collector~t6 increase'
                            the levy in atidbrdancewith a vote
                            of said indepelidentschool district
                            or must the secretary of s&id board
                            first notify the cotiltisioners'
                            court as to such increase and they
                            in turn levy the iXx and notify
                            the,tax assessor and collector of
                            such levy.
        We.~atie
               in rticelptof your Ietter of April 1, 1939, in
which you ask whether it is necessary for the secretary of a
scti601board of-an Independent school district to notify the
commistiloners'court of an ~lncrease in tax levy voted by-'such
alstrict and have said commissioners' court notify the tax
assessor-collector of the county, who also ~coll&ts and asses-
6s for said district, or whether or not said board of trustees
may directly notify said collectorassessor of the Increase.
        The answer to your question depends upon whether'the
county commlssioner$' court must make the levy of the taxes
on the property In said Independent school district or whether
said district may make the levy itself. An examination of the
pertinent statute Indicates that in the case of an Independent
school district the board of trustees annually levies and
causes to be assessed (Inacollected the school tax. Article
2790, Revised ClvLl Statutes of Texas, reads Fn part as follows:
        "If an independent school district votes a
    maintenance tax, the board of trustees shall there-
    after annually levy and cause to be assessed and
    collected upon the taxable property in the limits
    of the district for the maintenance of the public
Honorable Allen C. Wilson, page 2          0 -585


    free schools of the said district such ad valorem
    tax as the qualified voters of such district au-
    thorizy, at the election held for that purpose;
    . . . .
        This statute may be contrasted to the statute relat-
ing to the levy 6f common taxes which is Article 2795 of the
Revised Civil Statutes.   In the case of Common SchoolDis-
trlct the county commissloners' court itself levies the tax.
Said Article reads, In part, as follows:
         "The Commissioners' Court, at the~time of
    .levylngtaxes for county purposes, shall also
    Ievy upon all taxable property wlthlfiany com-
    tion school district the rate of tax so voted if
    a specific rate has been voted; . . ."
        Under Article 273' of the Revised CFvil'Statutes an'-
lndeije-ti6nt
            $Chool district may employ a district tax asses-
SOP anc"coll6ctor. -Also under Article 2792, Revised Clvll
Statutes, a county assessor may be emijloyedfor'an ihdepend-
ent'school district. Said Article reads, Fn part, as fol-
lows:
        "When a majority of the board of trustees of an
    independent district prefer to have the taxes of
    their'distrLct~assessed and collected by the county
    dssessor and dollector, Or collected only by the
    cotity tax dolledor, same.shall be assessed and col-
    lected by said county officers an&turned bver.to
    the'treasuretiof the independentschool district for
    which such taxes have been collected. ...."
        There is nothing In either Article 2790 or Article
2792, which directs the secretary of the board of trustees  to
first notify the county commissioners' court of an increase
In the amount of levy for school taxes which had beeti~voted
by's district. As pointed out in Artlele 2790, the school
district Itself through its trustees makes the tax levy,
and ndt the county comnil.ssloners'court. We are unable to
find any authority or any part of the school law which'would
require the notification of ~the county commissioners' court
Inthis case before notification of the assessor-collector
himself.
        It is the opinion of this Department, therefore, that
when the county tax assessor-collector who is also the asses-
sor-collector of anyindependent school a,istrictis notified
bf an increase in the amount of levy voted by anindependent
school dlstrlct that he should include the increase on his tax
Honorable Allen C. Wilson, page 3        o-585


roll and i.tis not necessary for him to have been notif:ed of
such lncrea.seby the county commissioners' court.
                               Yours very truly
                             ATTORNEY GENERAL OF TEXAS


                               By s/Billy Goldberg
                                    Billy Goldberg
                                         Assistant
BG:LM:wc

APPROVED SEP 16. 1939
s/Gerald ~C.Mani
ATTORNE3GENERALOF   TEXAS
Approved bpinion Committee By EWO Chairman